Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 3/7/2022.
Claims Status
2.	Claims 1-14 have currently been amended.
Allowable Subject Matter
3.	Claims 7-8, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
4.	The applicant’s arguments filed on 3/7/2022 have been taken into consideration, but are not persuasive.
A.	The claim objections and rejections under 35 USC 112 have been withdrawn in light of the amended claim language.
disclosed in pg. 3-5 of the remarks segment) that Miyazaki fails to teach or suggest determining whether or not an unauthorized device is connected to the bus line on the basis of a result of the determination of the number of devices:
	The examiner maintains that the determination of a change in the number of vehicles connected to a data line (as disclosed in par [0026], lines 1-10 of Miyazaki), e.g., bus line, is obvious, using the broadest reasonable interpretation of the claim limitation in question, because (as disclosed in par [0026] of Miyazaki) an unauthorized connection detection device is implemented, and also connected to the data line, and determines that an unauthorized device is present, based on determining a change in the amount of connected devices, which would require the amount of devices to have been determined, in order to determine that the amount of devices connected on the line has changed.
C.	In response to the applicant’s argument (disclosed in pg. 3-5 of the remarks segment) that Kamano et al fail to teach or suggest determining whether or not an unauthorized device is connected to the bus line on the basis of information indicating the number of valid devices connected to the bus line:
The examiner maintains that the (as disclosed in par [0024] & [0026] of Miyazaki) utilizing of a change in the number of devices connected to a data line in order to determine if an unauthorized device is connected to the data line (e.g., bus line) is obvious in light of the claimed limitation because the amount/number of authorized devices (e.g., valid devices)  would have to be determined in order to determine that their has been a change in the number of devices, in order to determine that an unauthorized device is connected (as also disclosed within par [0026] of Miyazaki).
Claim Rejections – 35 USC 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-2, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (JP 2007/036512A).
Regarding claim 1, Miyazaki teaches a storage (par [0025], lines 6-7); and
a processor (par [0025], lines 6-7) configured to:
 an unauthorized connection detection apparatus (par [0001], “unauthorized connection detection device”) comprising: 
determine the number of devices connected to a bus line (par [0024], lines 18-23, which discloses that the number of devices connected to a data line are accounted for) on a basis of a measured waveform that is a voltage fluctuation waveform representing a change over time in a voltage value of the bus line (par [0026], lines 1-10 and par [0031], which disclose determining a change in the number of devices connected to the data line via a measured drop in voltage level and the determined resonance frequency) or an impedance fluctuation waveform representing a change over time in an impedance value of the bus line; and 
determining whether or not an unauthorized device is connected to the bus line on the basis of:
par [0026], lines 1-10, which discloses detecting a change in the number of devices connected to the data line based on an unauthorized connection detection device being connected to the data line); and information indicating the number of valid devices connected to the bus line (par [0024] & [0026], which discloses utilizing a change in the number of devices connected to a data line in order to determine if a unauthorized device is connected to the data line).
Regarding claim 2, Miyazaki teaches wherein the processor is further configured to:
 compare a plurality of sample values forming the measured waveform with a threshold to obtain the number of peak values exceeding the threshold (par [0039], lines 13-20), and determine that the obtained number of peak values is the number of devices connected to the bus line (par [0026], lines 1-5 & par [0035], lines 14-20).

Regarding claim 11, Miyazaki teaches a temperature sensor (par [0039], lines 19-23, “temperature detection unit”), wherein:
 the processor is further configured to determine the number of devices connected to the bus line (par [0026], lines 1-6), using a threshold corresponding to a result of measurement by the temperature sensor among a plurality of the thresholds (par [0026], lines 1-15 & par [0039]). 
Regarding claim 13, Miyazaki teaches wherein the processor is further configured to:
par [0005-0007], “notify….when an unauthorized device is connected to a data line”). 
Regarding claim 14, Miyazaki teaches wherein the processor is further configured to:
execute authentication processing of determining whether or not a device connected to the bus line is a valid device (par [0023-0024]), and update information indicating the number of the valid devices when it is determined that the device is the valid device (par [0020-0021] and [0024], which discloses that the number of devices are determined via determining whether or not the plurality of devices on the data line are authorized). 
Regarding claim 15, Miyazaki teaches an unauthorized connection detection method (par [0001], “unauthorized connection detection device”) comprising: 
determining the number of devices connected to a bus line (par [0024], lines 18-23, which discloses that the number of devices connected to a data line are accounted for) on a basis of a measured waveform that is a voltage fluctuation waveform representing a change over time in a voltage value of the bus line (par [0026], lines 1-10 and par [0031], which disclose determining a change in the number of devices connected to the data line via a measured drop in voltage level and the determined resonance frequency) or an impedance fluctuation waveform representing a change over time in an impedance value of the bus line; and 
determining whether or not an unauthorized device is connected to the bus line on the basis of:

a result of the determination of the number of devices by the connected device count (par [0026], lines 1-5, which discloses detecting a change in the number of devices connected to the data line based on an unauthorized connection detection device being connected to the data line); and information indicating the number of valid devices connected to the bus line (par [0024] & [0026], which discloses utilizing a change in the number of devices connected to a data line in order to determine if a unauthorized device is connected to the data line).
Regarding claim 16, Miyazaki teaches a non-transitory computer-readable medium storing an information processing program (par [0054]) that causes a computer to execute:
determining the number of devices connected to a bus line (par [0024], lines 18-23, which discloses that the number of devices connected to a data line are accounted for) on a basis of a measured waveform that is a voltage fluctuation waveform representing a change over time in a voltage value of the bus line (par [0026], lines 1-10 and par [0031], which disclose determining a change in the number of devices connected to the data line via a measured drop in voltage level and the determined resonance frequency) or an impedance fluctuation waveform representing a change over time in an impedance value of the bus line; and 
determining whether or not an unauthorized device is connected to the bus line on the basis of:

a result of the determination of the number of devices by the connected device count (par [0026], lines 1-5, which discloses detecting a change in the number of devices connected to the data line based on an unauthorized connection detection device being connected to the data line) ; and information indicating the number of valid devices connected to the bus line (par [0024] & [0026], which discloses utilizing a change in the number of devices connected to a data line in order to determine if a unauthorized device is connected to the data line).

Claim Rejections – 35 USC 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP 2007/036512A) in view of Kamano et al (JP 2012/164122A).
Regarding claim 3, Miyazaki does not explicitly teach wherein the connected device count determiner calculates an area of the measured waveform and determines the number of devices connected to the bus line on the basis of the calculated area.
Kamano et al further teaches wherein the connected device count determiner calculates an area of the measured waveform (par [0004], “measurement signal waveform”) and determines the number of devices connected to the bus line on the basis of the calculated area (par [0019] & par [0037], lines 5-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the theft monitoring system of Kamano et al within the device unauthorized detection analysis embodiment of Miyazaki for improving upon reliability of determining whether or not unauthorized devices are present on a connected data line by constantly counting the amount of reflection signals corresponding to stolen modules on each connection (as disclosed in par [0060-0061] of Kamano et al) which would provide the teaching of Miyazaki with continuous fraudulent device detection to ensure up to-the-minute device status for each data line.
Regarding claim 4, Miyazaki teaches wherein  repeatedly executes processing of extracting, from the measured waveform, a component of a reflected wave generated at a connection point of a device connected to the bus line (par [0002], lines 10-15, “reflected wave measured while repeatedly transmitting a signal”), and determines that the number of the components of the reflected waves extracted is the number of devices connected to the bus line (par [0002-0003]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the theft monitoring system of Kamano et al within the device unauthorized detection analysis embodiment of Miyazaki according to the motivation discussed regarding claim 3.
Kamano et al further teaches the determining whether or not an unauthorized device is connected to the bus line on the basis of:
 information indicating the number of valid devices connected to the bus line (par [0019], [0028-0029], and [0053], lines 1-5, which disclose determining the number of cell modules present on a connection signal line based on the amount of connected modules confirmed to be stolen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the theft monitoring system of Kamano et al within the device unauthorized detection analysis embodiment of Miyazaki for improving upon reliability of determining whether or not unauthorized devices are present on a connected data line by constantly counting the amount of reflection signals corresponding to stolen modules on each connection (as disclosed in par [0060-0061] of Kamano et al) which would provide the teaching of Miyazaki with continuous fraudulent device detection to ensure up to-the-minute device status for each data line.
9.	Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP 2007/036512A) in view of Kamano et al (JP 2012/164122A), further in view of Richman et al (US 2010/0157729).
Regarding claim 5, Miyazaki and Kamano et al teach the limitations of claim 1.
Miyazaki and Kamano et al do not explicitly teach wherein the processor is further configured to remove a noise component included in the measured waveform, and determine the number of devices connected to the bus line.
Richman et al further teaches removing a noise component included in the measured waveform (par [0044], lines 6-10, “eliminating both manmade and natural noise”), and
determining the number of devices connected to the bus line (par [0091], which discloses a counter that is incremented upon a presence of a new vehicle being detected), on the basis of the measured waveform obtained after the noise component is removed (par [0088], “eliminating naturally produced and man-made noise”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device presence and parameter determination system of Richman et al within the teachings of Miyazaki and Kamano et al for improving upon detecting device presence and device metrics by utilizing classification counters (as disclosed in par [0089] & [0091] of Richman et al) which would further enhance the device determination environments of Miyazaki and Kamano et al by allowing each reference with the ability to determine a device count and configuration of each counted device in the same determination event.
Regarding claim 6, Miyazaki, Kamano et al, and Richman teach the limitations of claim 5.
Miyazaki and Kamano et al do not explicitly teach wherein the processor is further configured to average the measured waveforms acquired over a plurality of times and determine the number of devices connected to the bus line on the basis of the averaged waveform.
Richman et al further teaches averaging the measured waveforms acquired over a plurality of times (par [0090-0091], “signal average”) and determining the number of devices par [0003], [0005], [0082] & [0090-0091], which discloses detecting the plurality of present devices using event counters and output signal frames). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device presence and parameter determination system of Richman et al within the teachings of Miyazaki and Kamano et al according to the motivation disclosed regarding claim 5.
Regarding claim 9, Miyazaki, Kamano et al, and Richman teach the limitations of claim 5.
Miyazaki and Kamano et al do not explicitly teach wherein the processor is further configured to 
Richman et al further teaches obtain a median value of sample values with the same sample number of the measured waveforms acquired over a plurality of times (par [0058], lines 9-15, “number of samples” & [0060], lines 7-11, “averaged over time”), and determine the number of devices connected to the bus line on the basis of median value for each sample number (par [0057], “updated signal average”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device presence and parameter determination system of Richman et al within the teachings of Miyazaki and Kamano et al according to the motivation disclosed regarding claim 5.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220328